

116 HR 1303 IH: Examining Opioid Treatment Infrastructure Act of 2019
U.S. House of Representatives
2019-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1303IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2019Mr. Foster introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Comptroller General of the United States to evaluate and report on the inpatient and
			 outpatient treatment capacity, availability, and needs of the United
			 States.
	
 1.Short titleThis Act may be cited as the Examining Opioid Treatment Infrastructure Act of 2019. 2.Study on treatment infrastructureNot later than 24 months after the date of enactment of this Act, the Comptroller General of the United States shall initiate an evaluation of, and submit to Congress a report on, the inpatient and outpatient treatment capacity, availability, and needs of the United States, including, to the extent data are available—
 (1)the capacity of acute residential or inpatient detoxification programs; (2)the capacity of inpatient clinical stabilization programs, transitional residential support services, and residential rehabilitation programs;
 (3)the capacity of demographic specific residential or inpatient treatment programs, such as those designed for pregnant women or adolescents;
 (4)geographical differences of the availability of residential and outpatient treatment and recovery options for substance use disorders across the continuum of care;
 (5)the availability of residential and outpatient treatment programs that offer treatment options based on reliable scientific evidence of efficacy for the treatment of substance use disorders, including the use of Food and Drug Administration-approved medicines and evidence-based nonpharmacological therapies;
 (6)the number of patients in residential and specialty outpatient treatment services for substance use disorders;
 (7)an assessment of the need for residential and outpatient treatment for substance use disorders across the continuum of care;
 (8)the availability of residential and outpatient treatment programs to American Indians and Alaska Natives through an Indian health program (as defined by section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603)); and
 (9)the barriers (including technological barriers) at the Federal, State, and local levels to real-time reporting of de-identified information on drug overdoses and ways to overcome such barriers.
			